Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Alonso Alonso.
A los fines de que quede meridianamente clara mi posi-ción, deseo expresar mi opinión de conformidad con la opi-nión mayoritaria de este Tribunal emitida por voz del Juez Asociado Señor Ortiz. Creo que es lo que en buena técnica adjudicativa procede en derecho a nivel apelativo. Además,' resulta lo más justo y lo que, como indica el Juez Presidente Señor Pons Núñez, el peticionario, Sr. José Granados Na-vedo, solicitó expresamente de este Tribunal.
Comparto, además, las expresiones hechas por la Juez Asociada Señora Naveira de Rodón.
—O—